DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 12-31 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Cao et al. (US 2019/0340416) discloses in paragraph [0021], generating the partial feature maps, feature map elements identified by the labelling information and leaving un-generated at least part of the feature map elements not identified by the labelling information [0023] the method comprises generating, in generating the partial feature maps, feature map elements identified by the labelling information and leaving un-generated all of the feature map elements not identified by the labelling information [0024] the method comprises leaving un-generated, in generating the partial feature maps, feature maps that do not comprise any elements identified by the labelling information.
The closest prior art, Aoba et al (US 2019/0012790) discloses in paragraph [0051], the data obtaining unit 2100 may obtain the supervisory information by obtaining information representing the attribute of each pixel of the identified image and generating distribution-related information using the information representing the attribute of each pixel. For example, the data obtaining unit 2100 can calculate the distribution C of each identified image in the above-described way based on the class label of each pixel of training images stored in the training data storage unit 5100. In addition, it is not essential that each pixel of each training image is given a class label, as shown in FIG. 3B. For example, the distribution of an identified image input by an operator while viewing the identified image obtained from a training image or the distribution of the identified image automatically calculated based on information (for example, edge information) input by the operator may be stored in advance in the training data storage unit 5100. [0052] In step S2200, the training unit 2200 obtains the identified image and the supervisory information of the distribution from the data obtaining unit 2100 and performs training of an estimator that estimates the distribution. A case in which a CNN (Convolutional Neural Network) is used as an estimator will be described below. As the arrangement of the CNN, a conventionally known arrangement can be used. The CNN is typically a neural network that gradually compiles the local features of input signals by repeating a convolutional layer and a pooling layer and obtains a robust feature for a deformation or a positional shift, thereby performing a recognition task.
The closest prior art, Kim et al. (JP2017059207A) (see IDS) discloses FIG. 6 is a flowchart showing an example of the recognition processing operation in this embodiment. FIG. 7 is a diagram conceptually showing the recognition processing result of the image recognizer 10 in the present embodiment. As shown in FIG. 6, the computer of the image recognizer 10 first causes the first convolution neural network to acquire an input image (S 1). In the example shown in FIG. 7, in the image recognizer 10, an image 50 including one person (pedestrian) is input as an input image. Here, the first convolution neural network used by the image recognizer 10 has a convolution layer 102 that performs convolution of a local region by sliding a kernel (filter) in an input image as shown in FIG. 4B, for example. Therefore, similarly to the image recognizer 90 of the second comparative example, an input image of an arbitrary size can be recognized and processed. Next, the first convolution neural network estimates the coordinates of the two vertexes on the diagonal of the rectangle surrounding the recognition target in the image 50 acquired in S1, and as the position of the recognition target in the image 50, the coordinates of the estimated two vertices (S2). In the example shown in FIG. 7, a recognition target such as a pedestrian in the image 50 is subjected to recognition processing and coordinates in the image 50 to be recognized are output. As the coordinates, the image recognizer 10 outputs the coordinates ((x 1, y 1), (x 2, y 2)) of the upper left and lower right of the coordinates of the vertex of the rectangle surrounding the recognition target as the recognition result.
The closest prior art, Ozaki et al. (JP 2018169672A) (see IDS) discloses generating a teacher image for machine learning, comprising the steps of: acquiring a teacher image classified into a plurality of patterns; Identifying an insufficient pattern having a small number of belonging teacher images, and generating a new teacher image belonging to the insufficient pattern based on the first teacher image. According to a specific embodiment, the new teacher image is generated using a process of spatially reversing the first teacher image or a process of changing a color tone of the first teacher image. According to a specific embodiment, the new teacher image includes a process of enlarging the first teacher image, a process of reducing the first teacher image, a process of translating the first teacher image, A process of distorting the first teacher image, or a process of combining the first teacher image with another image. According to a specific embodiment, the teacher image includes a teacher image having a first label and a teacher image having a second label, wherein the first teacher image and the new teacher image are a 1, and the method further comprises a step of generating a ratio adjustment teacher image having a second label, wherein the number of the ratio adjustment teacher images is equal to the number of the new teacher images , A number of teacher images having the first label (excluding the new teacher image) and the number of teacher images (excluding the ratio adjustment teacher image) having the second label. 
But, the closest prior arts, as a whole, fail to explicitly disclose generate a model for classifying one or more objects present in an image, the model including computer-executable instructions, which when executed by the circuitry causes the circuitry to perform feature extraction, wherein the feature extraction includes a plurality of convolution layers and outputs at least one feature map of the image, and coordinate estimation, wherein the coordinate estimation is configured to output coordinates of at least one region, in the image, where at least one of the one or more objects is present; and a computer-readable medium configured to store the model, wherein the circuitry is configured to acquire a plurality of first images from a computer-readable medium, one or more objects being present in each of the plurality of first images, first train the feature extraction based on the plurality of acquired first images, cause the feature extraction trained based on the plurality of first images to output at least one feature map of each of one or more second images among the plurality of first images, input, for each of the one or more second images, the at least one output feature map to the coordinate estimation causing the coordinate estimation to output coordinates of at least one region, in the second image, where at least one of the one or more objects is present, extract, for each of the one or more second images, one or more third images from the second image, the one or more third images corresponding to the at least one region indicated by the output coordinates, and second train the feature extraction based on the one or more extracted third images, render the claims allowable over prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MIYANO et al. (US 2021/0209396) discloses information processing device, control, method and program.

Wang et al. (US 2021/0174524) discloses SYSTEMS AND METHODS FOR DEPTH ESTIMATION VIA AFFINITY LEARNED WITH CONVOLUTIONAL SPATIAL PROPAGATION NETWORKS
Zhou et al. (US 2021/0174149) discloses FEATURE FUSION AND DENSE CONNECTION-BASED METHOD FOR INFRARED PLANE OBJECT DETECTION.

Classen et al. (US 2021/0150702) discloses CLASSIFICATION AND 3D MODELLING OF 3D DENTO-MAXILLOFACIAL STRUCTURES USING DEEP LEARNING METHODS

Sawada et al. (US 2021/0133474) discloses IMAGE PROCESSING APPARATUS, SYSTEM, METHOD, AND NON-TRANSITORY COMPUTER READABLE MEDIUM STORING PROGRAM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAVAL V PATEL whose telephone number is (571)270-1818. The examiner can normally be reached Monday to Friday (8:00am-4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DHAVAL V PATEL/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        5/4/2022